Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION
                                              No. 04-19-00533-CV

                                             IN RE Gary DANIELS

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 14, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 6, 2019, relator filed a petition for writ of mandamus and an emergency motion

for stay. After considering the petition and the record, this court concludes relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a). Relator’s motion for stay is denied as moot.

                                                           PER CURIAM




1
 This proceeding arises out of Cause No. 2015-CI-20628, styled In the Matter of the Marriage of Gary Daniels and
Alissa Daniels and In the Interest of L.M.D., D.K.D., and T.M.D., Children, pending in the 57th Judicial District Court,
Bexar County, Texas, the Honorable Antonia Arteaga presiding.